DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/17/21 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first molding layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitations “the first semiconductor element and the second semiconductor element” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 13 and 14 are dependent upon claim 12 and is thusly rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 11, 21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al US 2015/0262900

Pertaining to claim 1, Wang teaches a semiconductor package, comprising: 
a first substrate 10, having a first surface and a second surface opposite to the first surface; 
a second substrate 20, having a first surface facing the second surface of the first substrate, wherein the first substrate electrically bonds to the second substrate through a conductive terminal 50 disposed between the second surface of the first substrate and the first surface of the second substrate; and 
a barrier structure 60 disposed adjacent to the first surface of the first substrate. 

Pertaining to claim 2, Wang teaches the semiconductor package of claim 1, wherein the barrier structure 60 surrounds an electrical connection area of the first surface of the first substrate 10. 

Pertaining to claim 3, Wang teaches semiconductor package of claim 1, further comprising a first molding layer 110 disposed between the first substrate and the second substrate, wherein the first molding layer extends from the first surface of the second substrate to the first surface of the first substrate and covers at least a portion of the first surface of the first substrate. See Figure 3

Pertaining to claim 4, Wang teaches semiconductor package of claim 1, wherein the first molding layer 110 extends from the first surface of the second substrate to a side surface of the first substrate See Figure 3.

Pertaining to claim 5, Wang teaches semiconductor package of claim 3, wherein the first molding layer reaches the barrier structure See Figure 3.

Pertaining to claim 6, Wang teaches semiconductor package of claim 3, further comprising a second molding layer 120 disposed adjacent to the first surface of the first substrate.

Pertaining to claim 8, Wang teaches semiconductor package of claim 1, wherein the first substrate has a projection area smaller than that of the second substrate. See Figure 3

Pertaining to claim 10, Wang teaches semiconductor package of claim 1, further comprising a recess disposed adjacent to the first surface of the first substrate and adjacent to the barrier structure 60. See Figure 7

Pertaining to claim 11, Wang teaches semiconductor package of claim 10, wherein the barrier structure surrounds the recess. See Figure 7, the recess is the gap between elements 60.  

Pertaining to claim 21, Wang teaches semiconductor package of claim 1, wherein the barrier structure 60 is disposed adjacent to an edge of the first substrate. See Figure 3

60 comprises a plurality of walls toward the same direction. See Figure 7

Pertaining to claim 24, Wang teaches semiconductor package of claim 1, wherein the barrier structure 60 is a single wall. See Figure 3

Pertaining to claim 25, Wang teaches semiconductor package of claim 10, wherein the recess is disposed between the barrier structure and an electrical connection area of the first surface of the first substrate. See Figure 7 (note comment made in rejection of claim 11)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Chow et al US 2009/0155960.

Pertaining to claim 15, Wang teaches the semiconductor package of claim 1, further comprising an electronic component 30 disposed adjacent to the first surface of the first substrate.  Wang does not teach an additional component disposed adjacent to the second surface of the first substrate.  Chow teaches such an arrangement in Figure 3, a component 332 bonded to a first substrate on a first side and an additional component bonded to the second side.  It would have been obvious to one of ordinary 

Pertaining to claim 22, Wang teaches the semiconductor package of claim 1, including a barrier layer, but does not teach wherein the barrier structure is disposed along an edge of the first substrate.  See Chow Figure 2 element 114.  Where the barrier structure is placed is a matter of design choice.  Chow teaches the barrier along the edge and adjacent to the edge (Figures 2 and 11 for example). See In re Dailey, 149 USPQ 47 (CCPA 1976) As noted above, Matzen discloses that the flexible portion of his container is drawn into the rigid top portion, filling the space thereof.  Appellants have presented no argument which convinces us that the particular configuration of their container is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces in the collapsed container of Matzen.  See Grahm v. John Deere Co., 383 U.S. l, 148 USPQ 459.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        1/24/22
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        1/24/22